Citation Nr: 1026628	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to 
January 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision issued by the St. 
Paul, Minnesota RO.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Court in Clemons found that the Board erred in 
failing to treat the claim as a broader one for service 
connection for an acquired psychiatric disorder to include PTSD.  
See Id.  Thus, while the Veteran specified that he was seeking 
service connection for depression, the claim has been broadened 
to include other mental disabilities and is recharacterized 
accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran was represented by the Disabled 
American Veterans (DAV).  (See VA Form 21-22 received by VA in 
April 2007).  In a November 2009 letter, a private attorney 
indicated that he had recently been retained to represent the 
Veteran in his appeal.  The attorney, however, did not provide a 
completed VA Form 21-22a, Appointment of Attorney or Agent as 
Claimant's Representative.  See 38 C.F.R. § 14.631(2009) (a power 
of attorney executed on either VA Form 21-22 or VA Form 21-22a is 
required to represent a claimant before VA).  In a March 2010 
letter to the Veteran, the Board requested that the Veteran 
clarify his wishes for representation and provide a completed 
authorization and was informed that if he did not respond it 
would be assumed that he wished to represent himself.  The 
Veteran did not respond to this letter.  On remand, the RO/AMC 
should again inform the Veteran that he may be represented before 
VA if a properly completed VA Form 21-22 or VA Form 21-22a is 
provided.

The Veteran avers that he has an acquired psychiatric disorder 
that is related to military service; or in the alternative, is 
caused or aggravated by his service-connected tinnitus 
disability.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The Veteran reported that his depression began in service after 
he suffered acoustic trauma from a weapon being discharged close 
to his head.  The Veteran is service-connected for a disability 
stemming from that injury; namely, tinnitus.  He alleges that 
since the onset of tinnitus, he has also been suffering with 
depression, because the tinnitus is constant and it interferes 
with his sleep.  

The Veteran's DD 214 shows a military occupational specialty of 
armor crewman.  Service treatment records show no diagnosis or 
treatment evidence of a psychiatric condition, in relation to 
tinnitus or otherwise.  Of note however, is a clinic record which 
shows that the Veteran was enrolled in the Alcohol and Drug Abuse 
Prevention and Control Program (ADAPCP) in December 1986, with a 
diagnosis/basis for enrollment or final disposition of alcohol.  
Inpatient detoxification and utilization of civilian treatment 
rehab facilities was determined not to be warranted.  No follow-
up is noted.  Another record dated in July 1987 shows that the 
Veteran was evaluated in the mental health clinic in association 
with a pending Chapter 13, in accordance with an administrative 
separation.  A separation examination is not of record.  Service 
personnel records are not of record either.  In addition, mental 
health evaluation records should also be requested.  

A review of the VA and private treatment records show current 
diagnoses of major depressive disorder; bi-polar disorder, not 
otherwise specified (NOS); opioid dependence, and mixed substance 
dependence.  

In a January 2008 statement, the Veteran reported that he 
conducted internet research and found information that supports a 
positive relationship between tinnitus and depression.  He did 
not submit this information.  

Following the issuance of a supplemental statement of the case 
(SSOC) in January 2008, additional evidence consisting of VA 
treatment records dated in November 2008, was received without a 
waiver of RO jurisdiction.  One of these records included a 
subjective history that the Veteran's mood disorder began in the 
military and was preceded from exposure to a Hoffman charge 
exploding close to his ear.  The Veteran also reported that he 
saw a psychiatrist who told him he had depression.   As the 
additional evidence is pertinent to the issue on appeal, the RO 
must issue another SSOC pursuant to 38 C.F.R. § 19.31 on remand.  
See 38 C.F.R. § 20.1304(c).  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, at 83.

In light of the Veteran's statements indicating acoustic trauma 
in service with onset of depression and continuing depression 
thereafter, the Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by a clinical rationale-would be 
helpful in resolving the claim for service connection.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court 
held that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran that 
are dated from November 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran that 
he or his representative should submit a 
properly completed VA Form 21-22 or VA Form 
21-22a if he wishes to be represented.

2.  Associate with the claims folder VA 
records of treatment for the Veteran since 
November 2007.

3.  The RO should obtain the Veteran's 
complete service personnel records and 
associate them with the claims file.  All 
attempts to locate these records should be 
documented in the claims file.

4.  The RO should also request from the 
appropriate source(s) mental health records 
from the Veteran's period of active duty, to 
include records dated in July 1987.  

5.  Following the aforementioned development, 
the RO should afford the Veteran a VA mental 
examination.  All indicated testing should be 
conducted.  The examiner must review the 
claims folder and note such review in the 
examination report or in an addendum.  

a) The examiner should opine as to whether it 
is at least as likely as not (a probability 
of 50 percent or greater) that the major 
depressive disorder, depression and/or 
bipolar disorder as well as any other 
diagnosed condition began in service, are 
related to service, or are due to the 
service-connected tinnitus disability.  

b) The examiner should also indicate if the 
Veteran's service-connected tinnitus 
aggravates (i.e., permanently worsens) any 
current psychiatric disability, and, if so, 
what level of disability is attributable to 
aggravation.

c) If the examiner does not find some of the 
conditions present, that have been diagnosed, 
the examiner should reconcile the conditions 
found with the other diagnoses of record.  

The examiner must provide a rationale for any 
opinion expressed.  The examiner should 
consider the Veteran's reports of his history 
and symptoms, including his reports of the 
in-service acoustic trauma and symptoms of 
depression.

6.  Readjudicate the Veteran's claims of 
service connection for a psychiatric 
disability, to include as secondary to 
service-connected tinnitus.  If any benefit 
on appeal remains denied, the RO/AOJ must 
issue a supplemental statement of the case, 
before returning the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


